Exhibit STOCK SUBSCRIPTION AGREEMENT KAL Energy, Inc. To: KAL Energy, Inc. World Trade Center 14th Floor Jl. Jenderal Sudirman Kav. 29-31 Jakarta 12920, Indonesia This subscription agreement is made between KAL Energy, Inc., a Delaware corporation (the “Company”), and the undersigned prospective purchaser who is subscribing hereby for shares of common stock , par value $0.0001 per share, (the “Shares”) of the Company.The purchase price per Share is $0.01 (the “Purchase Price”).There is no minimum amount which must be subscribed for in order for the Company to close on subscriptions.This subscription is submitted to you in accordance with and subject to the terms and conditions described in this subscription agreement (the “Agreement”). In consideration of the Company’s agreement to sell the Shares to the undersigned upon the terms and conditions contained herein, the undersigned agrees and represents as follows: A.
